Title: To John Adams from Oliver Wolcott, Jr., 14 August 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department Augt. 14. 1799

I have the honour to transmit a Letter from Otway Byrd Esquire, Collector of Norfolk, and Superintendant of the Revenue Cutter Virginia, advising of the resignation of Samuel Bright third mate of the said Cutter, and recommending Mr. Roe Latimer as a proper person to succeed him.—I have no reason to doubt of the propriety of the recommendation, and have enclosed a Commission for the President’s signature, to be filled with Mr. Latimer’s name, if the President shall think proper so to direct.
I have the honour to be / most respectfully / Sir, / your mo. obedt. servt.

            
            Oliv. Wolcott